SACK, Circuit Judge,
concurring:
I respectfully concur in the result proffered by the opinion of Judge Droney: I vote to affirm the judgment of the district court, concluding that the sentence imposed is procedurally and substantively reasonable. I write separately, however, to reflect on an aspect of these proceedings that I find troubling.
I have read and heard observations by many trial judges over the course of many years about the challenges inherent in imposing sentences. As articulated by my colleague Denny Chin:
Sentencing is perhaps the most important responsibility of a trial judge, and surely the most difficult. Emotion is one reason it is so difficult. The competing considerations evoke strong sentiments — anger, indignation, shame, sorrow, grief, despondency, and hope. The sentencing judge is not immune from these emotions.1
“[A]ppellate courts play an important but clearly secondary role in the process of determining an appropriate sentence^] We review the work of district courts[, but] under a ‘deferential abuse-of-discretion standard.’” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (quoting Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007)), cert. denied, 556 U.S. 1268, 129 S.Ct. 2735, 174 L.Ed.2d 247 (2009).
In addressing this appeal, the members of the panel start on what I understand to be common ground: The defendant pled *85guilty to reprehensible crimes, recounted at length in several opinions rendered in this appeal, including Judge Droney’s issued today. The offenses for which the defendant was sentenced after pleading guilty to them involved a deeply disturbing combination of child molestation and the making, watching, and circulation of obscene child pornography. The details of the charged conduct challenge the adequacy of English-language adjectives to characterize them.
Notwithstanding the horrific nature of the crimes of conviction, we are nonetheless required, of course, to ensure the legal propriety of the sentence imposed by the district court. As Judge Pooler recognizes in her dissent, the district court imposed the practical equivalent of a life sentence without the possibility of parole. See post at [88, 92-93]. The size of that sentence alone counsels our. careful, searching review of it. But the extreme nature of the offenses compels, I think, particularly meticulous scrutiny.
This is not the first time, that I have been troubled by our appellate review in the context of the sexual abuse and exploitation of children — including the uploading and downloading of child pornography. In United States v. Reingold, 731 F.3d 204 (2d Cir. 2013), a panel of the Court on which I sat addressed a district court’s sentence in a case involving generally similar criminal conduct. In that case, after sharing videos and a still image with an undercover federal agent, the defendant pleaded guilty to one count of distributing child pornography and was sentenced below the statutorily mandated five-year minimum to a term of thirty months’ imprisonment. Id. at 207-10. The majority opinion on review briefly described the pornography the defendant had distributed. Id. at 216-17. It also recounted in some detail prior sexual conduct with minors in which the relatively young defendant had engaged but for which he was not charged in the underlying indictment. This included the defendant’s molestation of his half-sister, id. at 207-08, 218, 225, and sexual activities with three underage friends, id. at 208 n.4,We determined that the applicable statutory minimum did not amount to “cruel and unusual punishment” in violation of the Eighth Amendment, and that the district court therefore erred in arriving at a contrary conclusion and imposing a lesser sentence. Id. at 206, 230. We then remanded for resentencing. Id. at 230.
I concurred in the opinion and judgment of the Court. I was concerned, though, that enumerating the details of the defendant’s actions was in some respects unnecessary and unwarranted:'
[T]o borrow a phrase from death-penalty cases and twist it, child pornography is different.[2] Focusing on .subjects that are associated with our most powerful taboos, these cases evoke uniquely strong, if differing, emotional, moral, and cultural reactions from judges, necessarily based on the differing beliefs, *86values, sensitivities, and life experiences of those judges.
[W]hen we go beyond what is necessary to resolve this sort of case, ,,. we risk the appearance of explicitly or implicitly voicing our moral indignation rather than ' exercising our legal judgment, which is of course our only charge.
Id. at 232-33 (Sack, J., concurring) (foot: notes in original omitted).
I dare say that none of my colleagues would disagree with the proposition that our review of all sentences should be careful and objective — it is the lives and welfare of human beings with which we are dealing. But when we review a sentence in a case involving the production, distribution, or possession of child pornography, or some combination thereof — and even more so when the offense conduct includes child molestation — we are confronted with behavior" that generates an especially strong, visceral revulsion in most, or perhaps all, of us. It is our certain, intense sympathy for the victims of such offenses, I think, that requires special-care to guard our own objectivity and to ensure that the sentencing judge has done the same.
I do not mean" to suggest that disgust is not relevant to the imposition and review of a sentence — it may well be. Its severity may, for example, reflect the depth of emotional harm, both present and future, that a defendant has inflicted upon a victim and his or her family and friends. The public’s natural revulsion matters too, I think, insofar as its members suffer by empathizing with the victim, and in light of their more general legitimate interest in seeing that the offender receives just punishment.
It seems to me, however, that the emotions of a judge, standing alone — his or her personal outrage — should be as far removed from sentencing decisions as can practically be achieved. Those emotions, when unconnected to those of the victim, his- or her loved ones, or the public, should not influence the severity of a sentence. Sentencing judges must apply the law to the facts (including the fact of how others have emotionally responded to the crime), not vindicate their own anger and agitation or appear to be doing so. Similarly, part of our job as reviewing judges is to avoid losing our own objectivity or focus because of our own disgust. Because of the reaction such a crime evokes in us and in the trial court, we must be particularly assiduous in assuring objectivity and propriety in assessing the sentence imposed.
In that light, I find this appeal to be a difficult one. As a panel of this Court recently pointed out (albeit in a non-precedential order), “We have in the past ordered cases reassigned when it appeared that a judge had made a ‘visceral judgment’ about a party that might make it difficult for the judge to assess the case dispassionately.” United States v. Mangone, 652 Fed.Appx, 15, 18 (2d Cir. 2016) (summary order) (quoting Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 142 (2d Cir. 2007)); cf. United States v. Cossey, 632 F.3d 82, 87-89 (2d Cir. 2011) (per curiam) (reversing and remanding for resentencing before a different judge on plain error review of a sentence, for possession of child pornography, in, part because the district court’s “unsupported belief that [the defendant] was prevented from controlling his behavior due to a genetic inability to do so” formed part of the court’s analysis of the defendant’s propensity to re-offend).
In this context, some of the statements made by the district court in the course of imposing sentence in the case before us *87give me pause.3 Here is how Judge Pooler put it in her since-withdrawn opinion for a majority of this panel, United States v. Brown, 826 F.3d 51 (2d Cir. 2016),4 in which I had joined:
The [district] court ... discussed the seriousness of Brown’s crimes, noting “the trauma to these three children [as] reflected in the presentence report [and] the statements of the relatives who have appeared on their behalf,” which the court said “demonstrate[d] how drastic and dramatic the criminal conduct [was] here.” App’x at 100. With respect to the possession counts, the court stated that the children depicted in the photographs Brown possessed “were hijacked by people exactly like .., Brown, put through [torture, sexual intercourse, bestiality, and bondage], [and] photographed,” and that the children would worry “for the rest of their li[v]e[s]” that “those photographs are out there forever.” App’x at 100. The court also said that Brown’s crimes were “as serious ... as federal judges confront” and that Brown was “the worst kind of dangerous sex offender.” App’x at 101-02. In discussing the need to protect the public from Brown, the court said to him, “[I]t may be true that you could not help yourself, but it’s also true that y[ou] destroyed the Uves of three specific children....” App’x at 101.
Id. at 56 (first ellipsis and brackets added; other brackets and ellipses in the original).
None of those statements was strictly true. The record discloses no reason to conclude that the children depicted in the photographs taken by others that Brown possessed were “hijacked” by people “exactly like” him or that Brown subjected his victims to torture, sexual intercourse, bestiality, and bondage, and then photographed them. Nor could the district court have actually believed that Brown’s crimes were “as serious ... as federal judges confront,” as any judge who has dealt with deadly terrorists attacks can likely attest. I am also skeptical that Brown qualifies as the “worst kind of dangerous sex offender” when compared with, say, a serial child rapist. Finally, it is not necessarily accurate to say that Brown destroyed the lives of “three specific children” who will worry “for the rest of their lives” that the photographs will.be available to persons seeking them “forever.” As Judge Pooler observes, one of the girls was asleep at the time of Brown’s abuse and, as of sentencing, remained unaware that she was a victim of his crimes. Post at [91]. This child’s lack of knowledge that Brown violated her in an atrocious manner does not mean that she is any less a victim of his crimes. Of course she is. But her life, hopefully, has not been “destroyed.”
I find the district court’s rhetorical excess disturbing. However, do this language and the accompanying sentence reflect “a ‘visceral judgment’ about a party that might make it difficult for the judge to assess the case dispassionately”? Mangone, 652 Fed.Appx. at 18. It is, in my opinion, an uncomfortably close call. Therefore, heeding my own warning about the dangers inherent in this sort of appeal, and the need to be watchfully meticulous because of our probable visceral reaction to the case, I had thought it the wiser course to dot our “i”s and cross our “t”s. It was principally for that reason that,' in joining in Judge Pooler’s original opinion, I *88thought it was appropriate to remand for resentencing — to ensure that that the defendant’s severe sentence was not based in any meaningful part on inappropriate emotional considerations.
I think my concerns were sound. I have now been convinced, however, that my conclusion that a remand was therefore required was not. For the reasons spelled out by Judge Droney in today’s opinion, I agree that the sentence — although strikingly lengthy, as Judge Pooler points out — was, as a legal matter, both procedurally and substantively reasonable.' I am sufficiently assured that the district judge’s overstatements at the time of sentencing were rhetorical overkill (which, incidentally, is not terribly unusual in the run of transcripts of sentencing proceedings that we review from time to time). And I have no reason to think that Brown’s sentence must or would be reduced on remand. Nor do I think that encouraging a conclusion to this appeal through our rarely employed en banc procedures, if it were to come to that, would be helpful to Brown or to the Court.5
Therefore, mindful of Judge Chin’s reflection that “[sentencing is perhaps the most important responsibility of a trial judge, and surely the most difficult,”6 and in light of our “clearly secondary role in the process of determining an appropriate sentence,” Cavera, 550 F.3d at 189, I join Judge Droney in deferring to the. discretion of the district court.
I join in the judgment this Court affirming the judgment of the district court.

. Hon. Denny Chin, Sentencing: A Role for Empathy, 160 U. Pa. L. Rev. 1561, 1579 (2012) (footnote omitted).


. While reporting on Yahoo’s modification of a "system intended to scan emails for. child pornography and spam," New York Times reporters recently observed that "[t]echnology companies like Yahoo, Google and Microsoft scan for child pornography and are required to report any discoveries to the National Center for Missing and Exploited Children.” Charlie Savage & Nicole Perlroth, Yahoo Said to Have Adapted Email Scanner to Aid U.S. Surveillance, N.Y. Times, Oct. 6, 2016, at B1, B6. In this regard, it would appear that when compared with the subjects of most other crimes, child pornography is indeed different. And as I noted in my concurrence in Rein-gold, “ ‘Violence against children strikes most people as a uniquely terrible phenomenon, which may be why filmmakers are so fond of it.’” 731 F.3d at 232 n.7 (Sack, J., concurring) (quoting A.O. Scott, After Two Children Vanish, Agony Begets Recklessness, N.Y. Times, Sept. 20, 2013, at C12).


, Judge Pooler identifies most of these statements in her dissent. See post at [91-92],


. Although that opinion, which remanded the case for resentencing, has been withdrawn to make way for today's, to the best of my knowledge, its description of the proceedings in the district court remains accurate.


. Brown is, of course, presumably able to petition the Court to review 'this áppeal en banc himself if he so chooses.


. Chin, supra note 1.